Citation Nr: 1140958	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  06-03 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction, as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This case was previously before the Board in March 2009, at which time the Board disposed of other issues on appeal and remanded the issue currently on appeal for further evidentiary development.  The case has returned to the Board and is again ready for appellate action.

In October 2008, as support of his claim, the Veteran provided testimony before the undersigned Veterans Law Judge at a hearing held at the RO (Travel Board hearing).  The Veterans Law Judge who presided over this hearing has ceased his employment with the Board.  In an August 2011 letter, the Veteran was informed that the law provides that the Veterans Law Judge who conducts a hearing in a case shall participate in the final determination of the Veteran's claim.  38 C.F.R. § 20.707 (2011).  The letter offered the Veteran a new hearing.  The Veteran has responded that he would like to appear at another Travel Board hearing.  

The Board notes that, based on a review of the Travel Board hearing transcript dated in October 2008, the Veteran appears to raise an additional claim for service connection for erectile dysfunction on a direct basis, as he testified that he began to experience symptoms of erectile dysfunction shortly after returning from service in Vietnam.  However, a review of the claims file indicates that this issue has not been developed.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses that the case must be returned to the RO in order to ensure due process.  In October 2008, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A copy of the transcript of that hearing is of record.  An August 2011 letter was sent to the Veteran, informing him that the Veterans Law Judge who presided at his October 2008 hearing was no longer with the Board and that he had the option to testify at a hearing in front of the Veterans Law Judge who would decide his case.  38 C.F.R. §§ 20.707, 20.717 (2010).   

The Veteran indicated in his response, dated August 25, 2011, and received by the RO on August 31, 2011, that he wished to appear at another Travel Board hearing before a Veterans Law Judge.  Such a hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010).  

Thus, a remand is necessary in this case to schedule a Travel Board hearing for the Veteran to ensure due process.

Accordingly, the case is REMANDED for the following action:

The RO should contact the appellant and schedule him for a Travel Board hearing before a Veterans Law Judge.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


